United States Court of Appeals
                  FOR THE EIGHTH CIRCUIT

                       ___________

                       No. 97-1767
                       ___________

John Kenneth Leo Austin,     *
                             *
         Plaintiff - Appellant,                       *
                             *
    v.                       *
                             *
Paul D. Merritt, Jr.; City of Lincoln,                *
Attorney&s Office; Joel Lonowski;                     *
Paul Hanshaw, Lincoln Police    *
Department; Tom Cassidy, Chief of                      *
Police, Lincoln Police Department;                     *
Ed Sheridan, Lincoln Police Department;          *   Appeal
from the United States
Michael Thurber, Lancaster County                         *
    District Court for the
Corrections Department; Michael                           *
    District of Nebraska.
Johanns, Mayor; Darlene Tussing,                      *
Chairman, Lancaster County      *
Commissioner; Helen Boosalis, *
Ex-Mayor; Jane M. Ford, Director,                     *
City of Lincoln Department of Health;                 *
Daniel Walker, President, South Salt                  *
Creek Neighborhood Association;                       *
Paul Drotzmann, R.E.H.S.; Sam *
Weinberg; Maxine Keys; Unknown                            *
    [UNPUBLISHED]
Does, 1 to 99,               *
                             *
         Defendants - Appellees.                      *
                       ___________

                               Submitted: October 29, 1997
                                        Filed: November 3,
1997
                                 ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                      ___________

PER CURIAM.


    John Kenneth Leo Austin appeals from the district
court&s1 Federal Rule of Civil Procedure 8(a)(2) dismissal
of his action.      Having reviewed the record and the
parties& briefs, we conclude that the district court&s
judgment was correct and that an extended opinion is not
warranted. See 8th Cir. R. 47B.

      We also deny the motions to dismiss this appeal.

      Accordingly, we affirm.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska, adopting the report and recommendations of the Honorable David L.
Piester, United States Magistrate Judge for the District of Nebraska.

                                        -2-